Appellant, an infant nine years of age and a passenger in defendant’s trolley car, was injured when the car suddenly stopped, throwing her from her seat to the floor. She recovered a verdict for $15,000, which the court directed to be set aside unless appellant consented to a reduction of the verdict to $2,000. Appellant refused so to stipulate and appeals from the order reducing the verdict, and from said order, as resettled. Resettled order, in so far as appealed from, modified by increasing the reduced amount from $2,000 to $3,000, and as so modified, unanimously affirmed, with costs to appellant. Appellant alleged that as a result of the accident she sustained various injuries, the most serious of which was impaired vision, particularly of the right eye, the optic nerve of which allegedly was injured. In reducing the verdict the trial court stated that the evidence clearly established that the present condition of appellant’s eye is not due to the accident. This is also our view; but in our opinion *843the other injuries suffered by appellant are of such a character that the reduction of the verdict to $2,000 was too drastic. Appeal from order dated April 9, 1940, dismissed, without costs. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.